IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 95-10030

                         Summary Calendar



JIMMY E. ROGERS,
                                          Plaintiff-Appellee/Cross
                                          Appellant,

                              versus

ARCHER DANIELS MIDLAND COMPANY,
                                          Defendant-Appellant/Cross
                                          Appellee.




          Appeal from the United States District Court
               for the Northern District of Texas
                         (5:93 CR 283 C)


                        ( August 31, 1995 )

Before HIGGINBOTHAM, DUHÉ and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jimmy Rogers sued his former employer, Archer Daniels Midland

Company, alleging retaliatory discharge under the Texas Workers'

Compensation Act, Tex. Rev. Civ. Stat. Ann. art. 8307c, now Texas

Lab. Code Ann. § 451.001, and discriminatory termination under the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.     ADM


     *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
appeals the jury's award of damages to Rogers on his retaliatory

discharge claim, and Rogers cross appeals the judgment for ADM on

his ADA claim entered on the jury's verdict.    We affirm.



                                I.

     ADM terminated Rogers, who was working for ADM as a milling

supervisor, five months after Rogers had an accident and filed for

workers' compensation benefits. Rogers sued ADM, alleging that ADM

violated the Texas Workers' Compensation Act by discharging him for

filing a workers' compensation claim, and that ADM violated the ADA

by terminating him because he was disabled from his accident.   The

jury awarded Rogers $250,000 on his retaliatory discharge claim,

including $75,000 for future mental anguish, but found for ADM on

his ADA claim.   The district court entered judgment accordingly.

ADM appeals the jury's findings of retaliatory discharge and future

mental anguish, and Rogers cross appeals its finding that ADM did

not terminate him because of his disability.



                               II.

     ADM contends that the evidence at trial was insufficient to

support either the jury's finding of retaliatory discharge or its

award of damages for future mental anguish.    We disagree.

     We may reverse the jury's verdict for insufficiency only if

the facts and inferences, considered in the light most favorable to

Rogers, so strongly favor ADM that reasonable persons could not

find in favor of Rogers.   See Bank One, Tex., N.A. v. Taylor, 970


                                2
F.2d 16, 22 (5th Cir. 1992), cert. denied, 113 S. Ct. 2331 (1993).

Thus, ADM is liable to Rogers under the Texas Workers' Compensation

Act unless a reasonable jury could not find that Rogers' workers'

compensation claim was a causal factor in his discharge, even if

ADM had other reasons for terminating him.              See General Elec. Co.

v. Kunze, 747 S.W.2d 826, 830 (Tex. App.--Waco 1987, writ denied).

       Rogers may rely on circumstantial evidence to show a causal

link between his claim for workers' compensation benefits and his

discharge by ADM.     See Gifford Hill Am., Inc. v. Whittington, 899
S.W.2d 760, 763 (Tex. App.--Amarillo 1995, n.w.h.).             Rogers worked

at the Harvest Queen Mill in Plainview, Texas, for twenty years

before it was acquired by ADM in 1984.               His work continued there

until the discharge complained of here--some twenty-nine years.

Testimony at trial indicated that ADM knew about Rogers' claim;

that   Gabriel   Lopez,   the   mill       manager    who   dismissed   Rogers,

exhibited a negative attitude toward his injury; that ADM was

concerned about reducing workers' compensation costs; that Lopez

had departed from company procedures in his handling of Rogers'

termination; and that many of Rogers' colleagues did not believe

that his job performance was unsatisfactory. While ADM has offered

rebuttal evidence to justify the dismissal, we note that the

assessment of witness credibility and the resolution of conflicting

evidence are within the jury's fact-finding province and entitled

to deference from this court.          See Gibralter Sav. v. LDBrinkman

Corp., 860 F.2d 1275, 1297 (5th Cir. 1988), cert. denied, 490 U.S.
1091 (1989).     Since many of this case's disputed facts turn on the


                                       3
relative credibility of opposing witnesses, we cannot say that it

was unreasonable for the jury to resolve the conflicting testimony

in Rogers' favor and infer from circumstantial evidence that his

workers' compensation claim was a causal factor in his discharge.

     Neither can we conclude that the jury acted unreasonably in

awarding Rogers damages for future mental anguish.             Under Texas

law, recovery for future mental anguish is appropriate if the jury

finds a reasonable probability that the plaintiff will suffer "a

mental sensation of pain resulting from such painful emotions as

grief, severe disappointment, indignation, wounded pride, shame,

despair, and/or public humiliation."        Wichita County v. Hart, 892
S.W.2d 912, 926 (Tex. App.--Austin 1994, writ granted).

     Rogers   indicated   on   a   Social   Security   form   that   he   had

"significant mental or emotional problems," but indicated elsewhere

on the same form that his mental or emotional problems did not

"significantly affect his day-to-day living or work." Since future

mental anguish "is necessarily speculative and particularly within

the jury's province to resolve," Pipgras v. Hart, 832 S.W.2d 360,

366 (Tex. App.--Fort Worth 1992, writ denied), we must be careful

about second-guessing the jury's resolution of this conflicting

evidence.   In our view, the jury could have decided that Rogers and

his wife were credible witnesses, and that their testimony on his

suicidal behavior, his difficulty in finding other jobs, and his

feelings of humiliation established that, because of his discharge,

Rogers would continue to suffer from grief, severe disappointment,

indignation, wounded pride, shame, despair or public humiliation.


                                     4
                                 III.

     ADM contends that the district court erred in refusing to

submit ADM's requested jury instructions on employee termination,

and in admitting into evidence an alleged hearsay document.   Both

claims are unavailing.

     We review a district court's refusal to include a requested

jury instruction under an abuse of discretion standard, finding

reversible error only where:     "(1) the requested instruction is

substantially correct; (2) the actual charge given to the jury did

not substantially cover the content of the proposed instruction;

and (3) the omission of the instruction would seriously impair the

defendant's ability to present his defense."      United States v.

Jensen, 41 F.3d 946, 953 (5th Cir. 1994), cert. denied, 115 S. Ct.
1835 (1995).   In diversity actions, "we afford our district courts

latitude in presenting state law as long as that presentation is

substantively correct."   Turlington v. Phillips Petroleum Co., 795
F.2d 434, 442 (5th Cir. 1986).

     ADM suggests that the district court's jury instruction on

employee termination was neither comprehensive nor balanced, and

that ADM's requested instruction would have been clearer. ADM does

not contend, however, that the district court's instruction was

inaccurate or misleading. Without questioning the clarity of ADM's

preferred instruction, we are satisfied that the district court's

instruction provided a correct statement of the applicable Texas

law and covered the content of ADM's requested language. Hence, we




                                  5
conclude that the district court did not abuse its discretion in

refusing to submit ADM's requested instruction to the jury.

      We also find that the district court did not err in admitting

Plaintiff's Exhibit 38, the notice of complaint from OSHA, under

the   hearsay    exception   for   public   records   involving   "matters

observed pursuant to duty imposed by law."        Fed. R. Evid. 803(8).

The district court could have determined that the OSHA letterhead

was sufficient to authenticate the letter as an agency record for

purposes of this exception.        See Fed. R. Evid. 901(4).



                                     IV.

      Rogers cross appeals the judgment for ADM on his ADA claim,

entered on the jury's verdict, arguing that ADM discriminated

against him because of his disability in requiring a 100% medical

release before allowing him to return to work.         We disagree; even

though the jury found that Rogers was a qualified person with a

disability, see 42 U.S.C. § 12111(8), Rogers himself testified that

he did not believe that his disability was a factor in his

discharge.      The jury could have relied on the testimony of Rogers

and ADM's witnesses in deciding that Rogers had not shown by a

preponderance of the evidence that ADM dismissed him because of his

disability.      Such a finding is not inconsistent with the jury's

determination that Rogers' claim for workers' compensation was a

motivating factor in his discharge.




                                      6
                             V.

     For the foregoing reasons, we AFFIRM the judgment of the

district court.




                              7